Order entered October 17, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00683-CV

         IN THE GUARDIANSHIP OF CLARENCE LAMAR NORSORTHY, AN
                         INCAPACITATED PERSON

                           On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. PR-06-3704-2

                                             ORDER
        We GRANT Guardian ad Litem/Attorney ad Litem for the Minor Children’s motion for

leave to file response to jurisdictional letter briefs and ORDER ad Litem’s response to

jurisdictional letter briefs tendered to the Clerk of the Court October 11, 2016 filed as of the date

of this order.


                                                       /s/    CRAIG STODDART
                                                              JUSTICE